EXHIBIT SPRING MATURITY CREDIT AGREEMENT Dated as of March 26, 2009 Among TENNESSEE VALLEY AUTHORITY, as the Borrower BANK OF AMERICA, N.A., as Administrative Agent BANK OF AMERICA, N.A., as a Lender and THE OTHER LENDERS PARTY HERETO Table of Contents ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1 1.01Defined Terms 1 1.02Other Interpretive Provisions 15 1.03Accounting Terms 15 1.04Times of Day 16 1.05Letter of Credit Amounts 16 ARTICLE IITHE COMMITMENTS AND LOANS 16 2.01Loans 16 2.02Borrowings; Conversions and Continuations of Loans 16 2.03Letter of Credit 18 2.04Prepayments 25 2.05Termination or Reduction of Aggregate Commitments; Availability 26 2.06Repayment of Loans 27 2.07Interest 27 2.08Commitment Fee 27 2.09Computation of Interest and Fees 28 2.10Evidence of Debt 28 2.11Payments Generally; Administrative Agent’s Clawback 29 2.12Sharing of Payments by Lenders 30 ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY 31 3.01Taxes 31 3.02Illegality 33 3.03Inability to Determine Rates 33 3.04Increased Costs 34 3.05Compensation for Losses 35 3.06Mitigation Obligations; Replacement of Lenders 35 3.07Survival 36 ARTICLE IVCONDITIONS PRECENDENT TO LOANS 36 4.01Conditions to Closing 36 4.02Conditions to all Credit Extensions 37 ARTICLE VREPRESENTATIONS AND WARRANTIES 38 5.01Existence; Qualification and Power 38 5.02Authorization; No Contravention 38 5.03Governmental Authorization; Other Consents 38 5.04Binding Effect 38 5.05Financial Statements; No Material Adverse Effect 38 5.06Litigation 39 5.07No Default 39 5.08Ownership of Property; Liens 39 5.09Environmental Compliance 39 5.10Payment of Governmental Charges 40 5.11ERISA Compliance 40 5.12Margin Regulations; Investment Company Act; Public Utility Holding Company Act 41 5.13Disclosure 41 5.14Compliance with Laws 41 ARTICLE VIAFFIRMATIVE COVENANTS 41 6.01Financial Statements 42 6.02Certificates; Other Information 42 6.03Notices 43 6.04Payment of Obligations 43 6.05Preservation of Existence; Etc. 44 6.06Maintenance of Properties 44 6.07Maintenance of Insurance 44 6.08Compliance with Laws 44 6.09Books and Records 44 6.10Inspection Rights 45 6.11Use of Proceeds 45 ARTICLE VIINEGATIVE COVENANTS 45 7.01Liens 45 7.02Indebtedness 45 7.03Fundamental Changes; Subsidiaries 45 7.04Change in Nature of Business 46 7.05Use of Proceeds 46 ARTICLES VIIIEVENTS OF DEFAULT AND REMEDIES 46 8.01Events of Default 46 8.02Remedies Upon Event of Default 48 8.03Application of Funds 49 ARTICLE IXADMINISTRATIVE AGENT 49 9.01Appointment and Authority 49 9.02Rights and Obligations as a Lender 50 9.03Exculpatory Provisions 50 9.04Reliance by Administrative Agent 51 9.05Delegation of Duties 51 9.06Resignation of Administrative Agent 51 9.07Non-Reliance on Administrative Agent and Other Lenders 52 9.08No Other Duties; Etc. 52 9.09Administrative Agent May File Proofs of Claim 53 ARTICLES XMISCELLANEOUS 53 10.01 Amendments; Etc. 55 10.02Notices and Other Communications; Facsimile Copies 56 10.03No Waiver; Cumulative Remedies 56 10.04Expenses; Indemnity; and Damage Waiver 56 10.05Payments Set Aside 58 10.06Successors and Assigns 58 10.07Treatment of Certain Information; Confidentiality 61 10.08Set-off 62 10.09Interest Rate Limitation 62 10.10Counterparts; Integration; Effectiveness 62 10.11Survival of Representations and Warranties 63 10.12Severability 63 10.13Replacement of Lenders 63 10.14Termination of Existing Spring Maturity Credit Facility 64 10.15Governing Law; Jurisdiction; Etc. 64 10.16Waiver of Right to Trial by Jury 65 10.17USA PATRIOT Act Notice 65 10.18Statement of Borrower regarding the Bankruptcy Code of the United States 65 10.19No Advisory or Fiduciary Responsibility 65 10.20TVA Related Provisions 66 EXHIBITS 2.02Form of Loan Notice 2.10Form of Note 10.07Form of Assignment and Assumption 10.20Certification for Contracts, Grants, Loans, and Cooperative Agreements SPRING MATURITY CREDIT AGREEMENT This SPRING MATURITY CREDIT AGREEMENT is entered into as of March 26, 2009 among TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency and instrumentality of the United States of America (the “Borrower”), the Lenders (defined herein) and BANK OF AMERICA, N.A., as a Lender and as Administrative Agent. The Borrower has requested that the Lenders provide $1.25 billion in credit facilities for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02 or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the aggregate of the Commitments of all the Lenders.The initial amount of the Aggregate Commitments in effect on the Closing Date is ONE BILLION
